Title: To Thomas Jefferson from John F. Mercer, 28 October 1792
From: Mercer, John F.
To: Jefferson, Thomas



Dear Sir
Annapolis Oct. 28. 1792

I have taken the liberty to request of you information which you alone perhaps can give me, and which I conceive there is no impropriety in asking—if there is however you will I know not answer—it is only to be ascertained of the fact whether Mr. Charles Carrol of this State, has actually and effectually resigned his Seat in the Senate of the U. States. I am always with true attachment Dr Sir Yr friend & Ser.

John F Mercer


I have forwarded to Mr. Sy. Hamilton, a ful, explicit and direct answer to his Letter addressed to me, as also to that sent to Majr. Ross on [this?] Subject.

